Citation Nr: 1613843	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  07-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2009, the Veteran testified during a hearing before a Decision Review Officer at the RO.  In January 2010, the Veteran testified during a Board hearing before the undersigned at the RO.  Transcripts of both hearings are of record.

In September 2010 and September 2012, this issue was remanded by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, review of the claims file indicates that further development is still required prior to adjudication by the Board.  

In September 2010, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder for an examination and opinion as to the etiology of any diagnosed acquired psychiatric disorder.  The Board noted that there were conflicting medical opinions as to the diagnosis and etiology of the Veteran's psychiatric disorder.

In December 2012, it was determined that the development conducted following the September 2010 remand did not fully comply with the remand instructions as the December 2010 examination report did not reflect complete review of the claims file or the additional evidence provided since the Veteran's October 2006 VA examination.  

The December 2012 remand directed that the Veteran be scheduled with a psychiatrist who has not previously examined the appellant and that the report of examination should include discussion of the appellant's documented psychiatric history and assertions.  Following the examination the examiner was asked to "list all diagnosed psychiatric disabilities, and indicate whether the Veteran meets the criteria for a diagnosis of PTSD."  The examiner was to opine whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to the Veteran's active service; or if not, the examiner was asked to opine if any currently diagnosed acquired psychiatric disorder was at least as likely as not due to any service-connected disability or combination of disabilities.  

The Veteran underwent a VA examination in August 2015.  The examiner concluded that the Veteran did not have a current diagnosis of a mental disorder that conformed to the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5).  The examiner opined that the Veteran's condition did not meet the full criteria for PTSD and that while review of records note a long history of mental health concerns, including PTSD and adjustment issues, the Veteran's description of current depressive and anxious symptoms appear to be mild and normal that do not rise to the level of a diagnosis "at this time."  

Unfortunately, the August 2015 opinion is not sufficient to address the Veteran's issue on appeal.  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran filed his claim in April 2005, submitting evidence dated in 2004 in support of the claim.  While the August 2015 opinion indicates the Veteran did not have a mental health disability at that time, the Veteran's claims file indicates that the Veteran has provided documentation of mental health diagnoses that include the following: major depressive disorder by E.F., M.D. in 2004; posttraumatic stress disorder and a depressive disorder, not otherwise specified by M.A., a psychologist in February 2006; an adjustment disorder, with depressed and anxious mood by A.B., M.D, a psychiatrist and VA examiner, in October 2006; and an adjustment disorder with mixed anxiety and depressed mood by L.P, clinical psychologist in January 2011.  Further, A.B., M.D. stated in his October 2006 report that Dr. K, the interpreting psychologist that he conferred with in rendering his opinion, opined that the Veteran was "very probably suffering from [a] depressed mood and from anxiety... probably sufficiently severe as to warrant a diagnosis."  

Accordingly, in light of the McClain doctrine, an addendum opinion must be sought addressing whether the Veteran had a mental health diagnosis at any time during the appeal period and whether any such diagnosis was either directly related to his period of active service, or is secondary to his service-connected disabilities.  

The record also reflects that there are outstanding Social Security disability records that need to be obtained.  The Veteran's medical records from August 2004 and September 2006 indicate that the Veteran applied for and was granted disability benefits from the Social Security Administration.  However, there are no Social Security records associated with the claims file.  Thus, these records should be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to contact the Social Security Administration and obtain all medical records associated with the Veteran's claim for benefits from that agency.  The records obtained should be associated with the claims file.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond

2.  After the above-development has been completed, request an addendum opinion from the examiner who provided the August 2015 examination, if possible.  If unavailable, request an opinion from another equally qualified psychologist.  If deemed necessary by the examiner, afford the Veteran a new VA examination.  The examiner must be provided access to the Veteran's claims folder, Virtual VA file, VBMS file and a copy of this remand.

Following review of the all of the evidence and any indicated testing, the examiner must: 

(a) Whether it is at least as likely as not that any acquired psychiatric disorder diagnosed at any time since 2004, even if not currently diagnosed, was incurred in or caused by his military service.  This must include consideration of the Veteran's reports in his service treatment records of "depression due to so many medications and health problems" in February 1998.  

(b) Whether it is at least as likely as not that any acquired psychiatric disorder diagnosed at any time since 2004, even if not currently diagnosed, (i) was caused by or (ii) was worsened by any service-connected disability or combination of disabilities.  If the examiner opines that the Veteran has not had a diagnosis of an acquired psychiatric disorder during the appeal period, the examiner is asked to discuss the diagnoses referenced above.  

A complete rationale for any opinion expressed must be provided.  Reported symptomatology must be discussed.  If the requested opinion cannot be rendered without resorting to speculation, the psychologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the psychologist does not have the needed knowledge or training.

The psychologist is advised that she/he must discuss the Veteran's self-reported history.  The psychologist is advised that while the Veteran is not competent to diagnose a specific psychiatric disorder or relate such a diagnosis to service, he is competent to state his symptoms.  The psychologist is advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

3. Then, after conducting any indicated additional development, the AOJ must readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




